                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

  ROBERT WILLIAM GRESS,
                                                    CV 18-49-BU-KLD
                       Plaintiff,

  vs.                                                ORDER

  ANDREW SAUL, Commissioner of
  Social Security,

                       Defendant.

        Based on the parties’ joint stipulation (doc. 23), IT IS ORDERED that

Plaintiff is awarded attorney fees under the Equal Access to Justice Act (EAJA) in

the amount of $7,878.30, as authorized by 28 U.S.C. § 2412(d), subject to the

terms of the parties’ stipulation. It is further ordered that if the Commissioner

determines upon effectuation of the Court’s EAJA fee order that Plaintiff does not

owe a debt that is subject to offset under the Treasury Offset Program, the fees will

be made payable to Plaintiff’s attorney. However, if there is a debt owed under the

Treasury Offset Program, the remaining EAJA fees after offset will be paid by a

check made out to Plaintiff but delivered to Plaintiff’s attorney.

              DATED this 6th day of September, 2019

                                               ______________________________
                                               Kathleen L. DeSoto
                                               United States Magistrate Judge


                                           1
